— Motion by defendant for leave to reargue the appeal resulting in an order of this court dated March. 7, 1983 (92 AD2d 873), which reversed a judgment of the Supreme Court, Kings County (Bernstein, J.), rendered August 30,1979, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and ordered a new trial. Motion granted and, upon reargument, the decretal paragraph of our decision and order both dated March 7, 1983 is deleted and the following is substituted therefor: “Judgment reversed, on the law and as a matter of discretion in the interest of justice, and new trial ordered on the present indictment solely with respect to the count of criminal possession of a weapon in the second degree, and indictment otherwise dismissed without prejudice to the People to re-present any appropriate charges to another Grand Jury (see People v Beslanovics, 57 NY2d 726).” Gibbons, Weinstein and Rubin, JJ., concur.